DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 14-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al (US 6476689).
Regarding claim 1, Uchida discloses a coil component (Fig. 1A) comprising a body (Fig. 1A, 11) and a coil conductor (Fig. 1A, L1/L2) embedded in the body, wherein the body includes a magnetic layer (Fig. 1A, 11) and a non-magnetic layer (Fig. 1A, 14), the magnetic layer is made of a composite material including a metal particle and a resin material (Col 3, lines 60-67), and the non-magnetic layer is arranged neither to penetrate through a winding portion of the coil conductor (Fig. 1A, 14 does not go through L1 or L2) nor to entirely penetrate through the body (Fig. 1A, 14 contained in 11).  
Regarding claim 2, Uchida further discloses that the non-magnetic layer is arranged within an outer edge of the coil conductor (Fig. 1A, 14 does not extend past L1 in left/right direction).  
Regarding claim 3, Uchida further discloses that the non-magnetic layer is arranged in a winding core portion of the coil conductor (Fig. 1A, 14 is in an area of L1/L2).  
Regarding claim 4, Uchida further discloses that the non-magnetic layer is flush with a conductive wire that defines an innermost coil conductor on an end surface of the coil conductor (Fig. 1A, outside edges of 14 are flush with outside edges of L1).  
Regarding claim 9, Uchida further discloses that a distance from a top surface of the body to one end surface of the coil conductor is equal to a distance from a bottom surface of the body to another end surface of the coil conductor (Fig. 1A, coil is centered in body 11).  
Regarding claim 14, Uchida further discloses that the non-magnetic layer is arranged in a winding core portion of the coil conductor (Fig. 1A, 14 is in a portion containing L1/L2).  
Regarding claim 15, Uchida further discloses that the non-magnetic layer is flush with a conductive wire that defines an innermost coil conductor on an end surface of the coil conductor Fig. 1A, outside edges of 14 are flush with outside edges of L1).  
Regarding claim 20, Uchida further discloses that a distance from a top surface of the body to one end surface of the coil conductor is equal to a distance from a bottom surface of the body to another end surface of the coil conductor (Fig. 1A, coil is centered in body 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 6476689) in view of NAKANIWA (US 2017/0025220).
Regarding claim 5, Uchida fails to teach the claim limitations. 
NAKANIWA teaches that the non-magnetic layer (Fig. 2, AG11) is in contact with an end surface of the coil conductor (inside end surface of C11).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NAKANIWA to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 10, Uchida fails to teach the claim limitations. 
NAKANIWA teaches an outer electrode (Fig. 30, 149a) on a bottom surface of the body (Fig. 30, 129), wherein the non-magnetic layer (Fig. 30, AG91) is located at an upper half portion of the body (Fig. 30).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NAKANIWA to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 11, Uchida fails to teach the claim limitations. 
NAKANIWA teaches that two non-magnetic layers (Fig. 30, AG91/AG92)are present.  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NAKANIWA to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, Uchida fails to teach the claim limitations. 
NAKANIWA teaches that the non-magnetic layer (Fig. 2, AG11) is in contact with an end surface of the coil conductor (inside end surface of C11).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NAKANIWA to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 6476689) in view of KIM et al (US 2014/0292460).
Regarding claim 6, Uchida fails to teach the claim limitations. 
KIM teaches that the coil conductor is an edgewise-wound coil (Fig. 4, 115), and the non-magnetic layer (Fig. 4, 150) is in surface-contact with a main surface of a flat wire that defines the coil conductor on an end surface of the coil conductor (Fig. 4, 150 on outside surface of 115).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 17, Uchida fails to teach the claim limitations. 
KIM teaches that the coil conductor is an edgewise-wound coil (Fig. 4, 115), and the non-magnetic layer (Fig. 4, 150) is in surface-contact with a main surface of a flat wire that defines the coil conductor on an end surface of the coil conductor (Fig. 4, 150 on outside surface of 115).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim(s) 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 6476689) in view of KIM et al (US 2017/0301451) “KIM 451”.
Regarding claim 7, Uchida further teaches that the non-magnetic layer is arranged substantially parallel to an end surface of the coil conductor (Fig. 1A, 14 is parallel to bottom end of L1). 
However, Uchida fails to each that the coil conductor is an α-wound coil. 
KIM 451 teaches that the coil conductor is an α-wound coil ([0051]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM 451 to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 8, Uchida further teaches that the non-magnetic layer is arranged substantially perpendicular to a width direction of the flat wire (Fig. 1A, 14 is perpendicular to left right width direction of L1). 
However, Uchida fails to each that the coil conductor is a coil conductor obtained such that a flat wire is α-wound. 
KIM 451 teaches that the coil conductor is a coil conductor obtained such that a flat wire is α-wound ([0051]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM 451 to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 18, Uchida further teaches that the non-magnetic layer is arranged substantially parallel to an end surface of the coil conductor (Fig. 1A, 14 is parallel to bottom end of L1). 
However, Uchida fails to each that the coil conductor is an α-wound coil. 
KIM 451 teaches that the coil conductor is an α-wound coil ([0051]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM 451 to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 19, Uchida further teaches that the non-magnetic layer is arranged substantially perpendicular to a width direction of the flat wire (Fig. 1A, 14 is perpendicular to left right width direction of L1). 
However, Uchida fails to each that the coil conductor is a coil conductor obtained such that a flat wire is α-wound. 
KIM 451 teaches that the coil conductor is a coil conductor obtained such that a flat wire is α-wound ([0051]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM 451 to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 6476689) in view of HATASE (US 2011/0285215).
Regarding claim 12, Uchida further teaches that the non-magnetic layer includes a resin material (Col 5, lines 61-65). 
However, Uchida fails to each that the non-magnetic layer includes a resin material and a non-magnetic inorganic material. 
HATASE teaches that the non-magnetic layer includes a resin material and a non-magnetic inorganic material ([0035]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HATASE to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 13, Uchida, as modified by HATASE, further teaches that the non-magnetic 29inorganic material comprises at least one selected from the group consisting of alumina (HATASE [0035]), silicon oxide, zinc oxide, and a non-magnetic ferrite.  

Additional Relevant Prior Art:
NAITO et al (US 2014/0097923) teaches relevant art in Fig. 4.
NOBUSAKA et al (US 2014/0320249) teaches relevant art in Fig. 1-6.
SON et al (US 2016/0078997) teaches relevant art in Fig. 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848